   0:20-cv-01772-SAL-PJG           Date Filed 09/24/20      Entry Number 17        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Jerry Kay Lowe,                               )                C/A No. 0:20-1772-SAL
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )
                                              )
Warden Phelps; Assistant Warden Wilson;       )                        ORDER
Assistant Warden Hatchinson; Captain Follis; )
Unit Manager Johnson; Food Service            )
Administrator Thompson; Health Service        )
Administrator Walton-Battle; Case Manager     )
Coordinator Haulk; Counselor Thorpe;          )
Special Investigation Services; Mental Health )
Services; Captain Nevel,                      )
                                              )
                              Defendants.     )
                                              )

       Plaintiff, Jerry Kay Lowe, a self-represented federal prisoner filed this civil rights action.

By order issued May 29, 2020, Plaintiff was provided an opportunity to submit the documents

necessary to bring the case into proper form for evaluation and possible service of process. (ECF

No. 12.) Plaintiff was warned that failure to provide the necessary information within a specific

time period would subject the case to dismissal. Plaintiff did not respond to the Order and the time

for response has lapsed. Plaintiff has failed to prosecute this case and has failed to comply with

an order of this Court. Therefore, the case is dismissed without prejudice pursuant to Rule 41 of

the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962). 1

       IT IS SO ORDERED.

                                                             s/Sherri A. Lydon
September 24, 2020                                           Sherri A. Lydon
Florence, South Carolina                                     United States District Judge


       1
        Consequently, Plaintiff’s motions seeking various forms of injunctive relief are denied as
moot. (ECF Nos. 4, 5, 6, & 11.)
                                            Page 1 of 2
   0:20-cv-01772-SAL-PJG          Date Filed 09/24/20      Entry Number 17        Page 2 of 2




                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           Page 2 of 2
